Citation Nr: 1016941	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-43 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.

(The issues of entitlement to an initial rating in excess of 
10 percent for metatarsalgia of the bilateral feet, an 
initial compensable rating for bilateral tinea pedis, and to 
service connection for a corn on the left fifth toe and 
residuals of cold exposure are the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from October 
1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for depression.  

In April 2005 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.

In August 2006 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for additional development 
and denied the claim for service connection for depression in 
January 2008.  The Veteran appealed the Board's action to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2009 Order, the Court vacated the January 2008 
Board decision and remanded the case to the Board pursuant to 
a July 2009 Joint Motion for Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.
REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.

In the July 2009 Joint Motion for Remand, the parties agreed 
that the Board's January 2008 decision failed to provide 
adequate reasons or bases for determining that the duty to 
assist was satisfied, noting that the Board did not mention a 
request to obtain additional service treatment records.  
Specifically, the parties noted that the Veteran testified 
that he received counseling on the Henry Kaserne Army Base in 
Munich, Germany in late 1967, a service treatment record 
showed that he requested to see a neuropsychiatric doctor in 
October 1967, and his service representative requested that 
VA attempt to retrieve additional treatment records from the 
Veteran's duty station.

The parties also agreed that the Board applied the wrong 
standard in determining whether the Veteran was entitlement 
to a VA psychiatric examination and medical opinion pursuant 
to McLendon v. Nicholson, 20 Vet. App. 79 (2006).  They noted 
that the Board found no evidence of a "causal connection 
between the current disabilities and service," rather than 
deciding whether there was an "indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service."  
Id.  

The Board has carefully reviewed the claims folder and 
determined that additional development is required by the RO 
before deciding the claim.  

Service treatment records included reports from the Henry 
Kaserne Base.  In a service treatment record dated in October 
1967, the Veteran stated that he wanted to see a doctor about 
a problem.  The request was to "the NP people," possibly 
referring to neuropsychiatrists.  In a separation report of 
medical history dated in July 1968, the Veteran denied 
frequent trouble sleeping, frequent or terrifying nightmares, 
or nervous trouble of any sort.  Psychiatric findings on 
examination were reported as normal.  The RO should determine 
whether a separate mental health folder of service treatment 
records exists and associate any additional available service 
treatment records with the claims folder.

Service personnel records reflected that the Veteran received 
three Article 15s in September 1967, October 1967, and August 
1968 for missing company bed check and missing the command 
retreat.  He also received three special courts martial on 
three occasions in October 1967 and December 1967, for being 
absent from his appointed place of duty and disobeying a 
lawful command.  A record of personnel action dated in 
February 1968 revealed that he was found to have 
unsatisfactory conduct and efficiency for a period between 
April 1967 and February 1968.  An Active Duty Report dated in 
July 1969 showed that he believed he was medically qualified 
to perform satisfactory military service.  On this report, he 
also acknowledged that he had undergone a physical 
examination in October 1968, while stationed in Germany, and 
since that time he had not received any medical treatment.

In a post-service VA treatment record dated in January 2002, 
the physician indicated that he was very concerned about the 
Veteran's behavior because he appeared to be very agitated 
and very angry after requesting opioid medications four times 
for back pain in the past two weeks, but not receiving any 
due to a history of abuse. 

In a VA treatment note dated in October 2002, the Veteran 
complained of anxiety and restlessness for weeks at a time 
over the last few months interspersed with moments of 
depression.  He also described times of paranoia and 
requested to see a psychiatrist.  He indicated that he quit 
using intravenous drugs four years ago (1998).  The report 
did not include any mental status examination findings.  The 
assessment included manic with depressive episodes, possible 
bipolar; a psychiatric consultation was requested.

VA treatment records in 2004 reflected medication adjustments 
for hypertension after complaints of side effects.  In March 
2004, the Veteran complained of a generalized nervous 
feeling, confusion, memory loss, and difficulty sleeping, and 
he believed his symptoms were the result of Fosinopril.  In a 
follow-up note dated in April 2004, he reported compliance 
taking Clonidine and denied side effects.  He reported 
drinking three to four 16-ounce cups of coffee per day and 
believed that his blood pressure was always elevated during 
clinic visits because of the stressors involved in waiting 
and parking.  Reported past social history included a gunshot 
wound to the abdomen in his twenties; a VA abdomen x-ray 
report dated in January 2002 showed a bullet over the 
superior ramus of the right pubic bone.  In May 2004 he 
stated that he could not tolerate Clonidine because it "zaps 
his energy."

In a VA walk-in psychiatry medication management note dated 
in September 2004, the Veteran reported that he was anxious 
with poor sleep.  He demanded a prescription for Valium and 
stated that he would not try any other medication.  The 
assessment was generalized anxiety, history of opiate 
dependence.  The psychiatrist informed him that he would not 
prescribe Valium due to his history of substance abuse in the 
past; the Veteran stated that he did not want any other 
medication and left the office.

The Veteran testified in April 2005 that he saw a 
psychiatrist at least once at the Henry Kaserne Base in late 
1967 or early 1968; he stated that he was trying to get out 
of the military.  He reported that he was not able to adjust 
to military life or fall in line; he had 15 Article 15s, 
special courts martial, and did time in the stockade; and he 
began using marijuana in service and had a 30-year drug 
problem after service.  He denied any in-service 
hospitalization or medication for depression or any post-
service psychiatric treatment until he went to the VA Medical 
Center (VAMC) in 1999 to address his drug problem.  The RO 
should request any VA treatment records from January 1998 to 
January 2002, in addition to records from November 2006 to 
the present, and associate them with the claims folder.

In a VA treatment note dated in May 2005 the Veteran was 
adamant about getting a prescription for Viagra and very 
angry when the physician refused due to his increased 
cardiovascular risk with poorly controlled hypertension.  

A VA treatment note dated in November 2006 showed that 
clinical evaluation indicated that the Veteran was not 
clinically depressed.

The Board finds that it is unclear from post-service medical 
evidence whether the Veteran has a current psychiatric 
disorder.  Available VA treatment records contain no 
comprehensive psychiatric evaluation, he describes more 
potential psychiatric symptoms in the context of his 
treatment for other medical problems, and the most recent 
available treatment records reported that he was not 
clinically depressed.  The RO should schedule the Veteran for 
a VA mental disorders examination and opinion to determine 
whether he has any current psychiatric disorder, and if so, 
whether it is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to determine from official sources 
whether any additional service treatment 
records from the Henry Kaserne Army Base 
exist, including any separate mental 
health folder, and associate any such 
records with the claims file.  If the RO 
becomes aware of the existence of any 
additional records, or if the Veteran 
identifies any additional records that 
have not been associated with the claims 
file, the RO is to take the appropriate 
steps to obtain such records.  If, after 
making reasonable efforts, the RO is 
unable to obtain any identified records, 
the RO must specifically indicate in a 
memorandum to the file all the attempts 
that were made to locate the records, and 
indicate that any further attempts to 
locate or obtain such records would be 
futile.  The RO must then notify the 
Veteran and his attorney of the 
following: (a) the specific records that 
it is unable to obtain; (b) briefly 
explain the efforts it has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims.  The Veteran and his 
attorney must then be given an 
opportunity to respond.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any psychiatric 
disorder.  Of particular interest are VA 
treatment records dated from January 1998 
to January 2002 and from November 2006 to 
the present.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

3.  After all outstanding pertinent 
records have been obtained and associated 
with the claims file or determined to be 
unavailable, as well as the completion of 
any additional development deemed 
necessary, the Veteran should be 
scheduled for a VA mental disorders 
examination and opinion by a psychiatrist 
at a VA facility. The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Mental Disorder Examination, revised on 
May 1, 2007.  The purpose of the 
examination and opinion is to determine 
whether the Veteran has a current 
psychiatric disorder and whether any such 
disorder is related to military service.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist performing the 
examination for a thorough review of the 
case, giving particular attention to the 
service treatment records, service 
personnel records, and post-service 
psychiatric and medical records.  The 
psychiatrist should be provided with a 
complete copy of this remand and the 
accompanying instructions.  A notation to 
the effect that this thorough record 
review took place should be included in 
the report of the psychiatrist.

As outlined in the examination 
instructions, the psychiatrist must 
include a complete pre-military, 
military, and post-military medical, 
occupational, and social history, 
including a history of substance use and 
its consequences.  The Board points out 
that statements from the Veteran and VA 
treatment records reflect past opioid 
dependence with abstinence since 1998 or 
1999, side effects from hypertension 
medications, and a daily caffeine intake 
consisting of three to four 16-ounce cups 
of coffee (April 2004).

After reviewing the record and examining 
the Veteran, the psychiatrist is asked to 
provide a medical opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current psychiatric disorder(s) had its 
onset during military service, or within 
one year following his separation from 
military service.  A medical analysis and 
rationale (sustainable reasons and bases) 
must be included with the opinions, 
including any alternative etiology of any 
diagnosed psychiatric disorder.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



